                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN


FIFTY STATES DISTRIBUTORS, INC.,
d/b/a/ Martino’s Master Dry Cleaners; and
RED MAPLE MANAGEMENT, LLC,                                     No: 17-CV-1045

                   Plaintiffs,

v.

MARYLAND CASUALTY COMPANY; and
ZURICH AMERICAN INSURANCE
COMPANY,

                   Defendants.

ZURICH AMERICAN INSURANCE
COMPANY;

                   Defendant/Counter-Plaintiff,

v.

FIFTY STATES DISTRIBUTORS, INC.,
d/b/a/ Martino’s Master Dry Cleaners; and
RED MAPLE MANAGEMENT, LLC,

                     Plaintiffs/Counter-
                     Defendants.


                                 ORDER FOR DISMISSAL


       Based upon the stipulation of the parties,

       IT IS HEREBY ORDERED that the above-entitled action is dismissed on the merits,

with prejudice, including all claims asserted by and among the parties, and without costs to

the parties.




           Case 2:17-cv-01045-NJ Filed 03/13/19 Page 1 of 2 Document 27
Dated this 13th day of March, 2019.

                                      BY THE COURT

                                      s/Nancy Joseph
                                      NANCY JOSEPH
                                      United States Magistrate Judge




                                2
  Case 2:17-cv-01045-NJ Filed 03/13/19 Page 2 of 2 Document 27
